CELEBREZZE, Senior Circuit Judge.
Plaintiff-appellant, S & E Shipping Corp., owner and operator of the Steamer Henry Steinbrenner, appeals pursuant to 28 U.S.C. Sec. 1292(a)(1). S & E brought an admiralty action in the District Court for the Northern District of Ohio for exoneration from or limitation of liability arising out of an accident. 46 U.S.C. Secs. 181 et seq. S & E seeks review of the district court’s decision modifying its injunction to permit defendants-appellees Lawrence Myhre and Karoline Myhre to proceed with a state court negligence action pending in the Court of Common Pleas for Lucas County, Ohio. We reverse the district court’s order and remand the case for trial.
I.
The Steamer Henry Steinbrenner was moored outboard of the Steamer Charles C. West, the Steinbrenner’s port side to the West’s starboard side. The West was moored in a slip adjacent to a dock owned by the Toledo-Lucas Port Authority and leased to the Chesapeake & Ohio Railway System (“Chessie System”). The Chessie System operates a docking facility with which it unloads ore from vessels onto railroad cars and unloads coal from cars into vessels.
Since April 18, 1978, the Steinbrenner had been fitting out in preparation for her first voyage of the season on April 29, 1978. During this time, the Steinbrenner was fully manned by a crew of officers and seamen, all of whom were under the Shipping Articles. Among the vessel’s crew was third assistant engineer Lawrence Myhre. Mr. Myhre began sailing in 1963, obtained his license in 1974, and had worked for S & E aboard various vessels in previous years. On April 27,1978, watches had not yet been set, and the crew performed fit-out work during the day and was off-duty during the evening.
On the evening of April 27, 1978, Mr. Myhre went ashore to make a telephone call to his wife. In order to reach the telephone booth, Mr. Myhre crossed the Steamer West and some railroad tracks on the Chessie System’s dock property. While crossing the track, he heard an oncoming railroad car and unsuccessfully attempted to get off of *639the track. His foot caught and the car severed his legs at the knees.
Mr. Myhre and his wife, Karoline, filed a civil action on February 9,1979 in the Court of Common Pleas for Lucas County, Ohio against the Port Authority, the Chessie System, and S & E. The claims against the Port Authority and Chessie are based upon state law; the claims against S & E are maritime. Mr. Myhre alleges that S & E breached its duty to provide a safe work place required under the Jones Act, 46 U.S.C. Sec. 688, that it breached its duty to maintain a seaworthy vessel, and that it breached its duty to provide maintenance and cure to an injured seaman. Karoline Myhre seeks to recover for the loss of her husband’s society, comfort, and consortium under state common law and general maritime law.
On March 14, 1979, S & E filed an admiralty action in the district court for exoneration from or limitation of liability. 46 U.S.C. Secs. 181 et seq. The district court entered an order enjoining further prosecution of any action against the shipowner in state court and admonished all claimants to present their claims against S & E in the district court. Fed.R.Civ.P., Supplemental Rules for Certain Admiralty and Maritime Claims F(3) & (4).
In response to the district court’s order, the Chessie System, the Port Authority, and the Myhres filed their claims in the district court. The Chessie System and the Port Authority jointly asserted four claims against S & E.1 First, Chessie seeks indemnification for any amount it becomes obligated to pay Mr. Myhre, including attorneys’ fees and costs of litigation. This claim is based on the indemnity clause in the license agreement between Chessie and 5 & E.2 Second, Chessie seeks indemnification pursuant to the license agreement for all costs and expenses incurred in its defense of the Port Authority.3 Third, Ches-sie seeks indemnification for all claims, costs, and attorneys’ fees incurred as a result of the accident. Chessie argues that if it or the Port Authority were negligent, their negligence was passive and secondary and S & E’s negligence was active and primary; therefore, S & E should be required to indemnify them. Fourth, the Chessie System and Port Authority seek from S & E, a joint tortfeasor, contribution under Ohio statutory law. Ohio Rev.Code Ann. (Page) Sec. 2307.31. Mr. and Mrs. Myhre filed a joint claim and answer with the district court, setting forth essentially the same maritime claims alleged in their state court action and denying S & E’s right to limit liability.4
After all claims had been filed, the Myhres moved to modify the district court’s injunction staying proceedings in the state court action. The Myhres asserted that because there is only a single claim against S 6 E, the district court may modify its injunction. Along with the motion, the Myhres filed the usual stipulations relating to the priority of claims and S & E’s right
*640to limit its liability.5 On May 23, 1980, the district court entered an order granting the motion and allowing the Myhres to proceed with their state court action.
On June 20, 1980, S & E filed a notice of appeal. After the notice of appeal had been filed, the Port Authority dismissed with prejudice its claims against S & E. In addition, the Myhres and the Chessie System filed certain stipulations with the district court which they believe settle the priority of the Myhres’ and the Chessie System’s claims to the extent that they are not identical.6
II.
The claimants initially contend that the issue of whether multiple claims exist need not be reached because the stipulations filed with the district court eliminate the possibility of multiple claims and provide an independent ground supporting the district court’s decision to modify the injunction.7 They assert that the Port Authority’s claims for indemnity or contribution cannot create multiple claims because it has dismissed its claims against S & E with prejudice. Moreover, the Myhres have stipulated that the Chessie System’s claim for attorneys’ fees, expenses, and costs, if such a claim is subject to limitation, should be satisfied before any judgment is paid to them. The Chessie System has stipulated that the district court has exclusive jurisdiction to determine the value of the Stein-brenner, the value of any limitation fund, and whether the Chessie System’s claims are subject to limitation. In addition, the Chessie System has agreed not to raise the valuation and limitation issues in state court and to waive any res judicata claims relevant to these issues. The district court entered an order modifying the record to *641include these stipulations and the dismissal pursuant to Fed.R.App.P. 10(e).
The claimants argue that these stipulations, if properly presented before the district court, would, in effect, create a single claim situation. The district court would, therefore, have no need to exercise its exclusive admiralty jurisdiction to allocate an inadequate limitation fund among competing claimants. In Universal Towing Co. v. Barrale, 595 F.2d 414 (8th Cir. 1979), the Eighth Circuit, considering a series of stipulations similar to those made in this case, ruled that a district court should permit the state court action to proceed. The claimant’s “consent has, in effect, eliminated the need for a concourse since it is unnecessary to apportion an inadequate limitation fund between two claimants. Any award of attorney’s fees and costs . . . will be paid in full from the limitation fund.” Id. at 420 (footnote omitted). See also Helena Marine Service, Inc. v. Sioux City, 564 F.2d 15 (8th Cir. 1977), cert. denied, 435 U.S. 1006, 98 S.Ct. 1875, 56 L.Ed.2d 387 (1978); In re Moran Transp. Corp., 185 F.2d 386 (2d Cir. 1950), cert. denied, 340 U.S. 953, 71 S.Ct. 573, 95 L.Ed. 687 (1951). The Eighth Circuit concluded that the stipulations essentially created a single claim situation.
We need not reach the issue of the effect of the stipulations filed in this litigation. The stipulations were not properly brought before this court and, therefore, cannot be considered in our evaluation of the procedural issues. The district court accepted the stipulations pursuant to Fed.R. App.P. 10(e)8 after S & E filed its notice of appeal. The district court, however, interpreted Appellate Rule 10(e) too broadly. The purpose of the rule is to allow the district court to correct omissions from or misstatements in the record for appeal, not to introduce new evidence in the court of appeals.9 See United States v. Walker, 601 F.2d 1051, 1054-55 (9th Cir. 1979); Walker v. Felmont Oil Corp., 262 F.2d 163, 165 (6th Cir. 1958); Notes of the Advisory Comm, on Civil Rule 75(h) (1946) (predecessor to current Rule 10(e)). Appellate Rule 10(e) does not empower a district court to accept stipulations which significantly alter the record after a notice of appeal has been filed.10
*642Prohibiting parties from substantially altering the record by submitting stipulations in the district court after a notice of appeal has been filed comports with the policy of fostering judicial efficiency. If parties were permitted to make significant changes in the record in this manner, we would risk expending limited judicial resources on issues which the parties would ultimately determine with stipulations subsequently made in the district court. Moreover, such changes in the record can be unfair to litigants who prepare for an issue which other parties substantially change or eliminate by stipulation after a notice of appeal is filed. Fair and effective appellate review requires that we have a stable record before us.
We hold, therefore, that the stipulations filed in the district court in this case are not properly before this court. Thus, we must proceed to the issue of whether the various claims asserted by the parties actually create a multiple claims situation.
III.
S & E seeks to limit its liability for the accident on the basis of the Limitation of Shipowners’ Liability Act, 46 U.S.C. Secs. 181 et seq. The Act limits the liability of a shipowner, for any loss incurred without the knowledge or privity of the owner, to the value of the vessel and its freight.11 46 U.S.C. Sec. 183(a). A shipowner may petition a district court of proper jurisdiction for exoneration from or limitation of liability. 46 U.S.C. Sec. 185. Upon the shipowner’s filing of the petition and his tender of an adequate bond, the district court must enjoin all other proceedings against the
shipowner involving issues arising out of the subject matter of the limitation action. Id. See, e.g., Helena Marine Service, Inc. v. Souix City, 564 F.2d 15, 17 (8th Cir. 1977), cert, denied, 435 U.S. 1006, 98 S.Ct. 1875, 56 L.Ed.2d 387 (1978); In re Red Star Barge Line, Inc., 160 F.2d 436, 436-37 (2d Cir. 1947).
The purpose of the concursus, the proceeding before the admiralty court in which all competing claims must be litigated, is to provide for a marshalling of assets and for a setting of priorities among claims where the asserted claims exceed the value of the vessel and its freight. “[T]he purpose of the limitation proceedings is not to prevent a multiplicity of suits but ... to provide a marshalling of assets — the distribution pro rata of an inadequate fund among claimants, none of whom can be paid in full.” In re Moran Transp. Corp., 185 F.2d 386, 389 (2d Cir. 1950), cert, denied, 340 U.S. 953, 71 S.Ct. 573, 95 L.Ed. 687 (1951). See Lake Tankers Corp. v. Henn, 354 U.S. 147, 151-53, 77 S.Ct. 1269, 1271-72, 1 L.Ed.2d 1246 (1957).
The courts have had to reconcile the purposes of the admiralty court’s concursus under the Limitation Act, which proceeds in equity without a jury, with the claimant’s right to a trial by jury for common law claims. The United States district courts have exclusive original jurisdiction over “[a]ny case of admiralty or maritime jurisdiction, saving to suitors in all cases all other remedies to which they are otherwise entitled.” 28 U.S.C. Sec. 1333. The policies of the Limitation Act can conflict with the saving to suitors clause.
*643Where multiple claims are asserted in the district court and are, in the aggregate, in excess of the limitation fund, a multiple claims-inadequate fund circumstance arises and the district court properly conducts a concursus. See Ex Parte Green, 286 U.S. 437, 438-40, 52 S.Ct. 602, 603, 76 L.Ed. 1212 (1932); Langnes v. Green, 282 U.S. 531, 541-14, 51 S.Ct. 243, 247-48, 75 L.Ed. 520 (1931); Universal Towing Co. v. Barrale, 595 F.2d 414, 418-19 (8th Cir. 1979).
The district court, however, must dissolve a stay of proceedings and permit claimants to litigate their claims in alternative forums in two circumstances. First, if the limitation fund exceeds the aggregate of all claims, claimants must be permitted to proceed in other forums. E.g., Lake Tankers Corp. v. Henn, 354 U.S. 147, 77 S.Ct. 1269, 1 L.Ed.2d 1246 (1957); In re Trinidad Corp., 229 F.2d 423, 428 (2d Cir. 1955); In re Moran Transp. Corp., 185 F.2d 386 (2d Cir. 1950), cert. denied, 340 U.S. 953, 71 S.Ct. 573, 93 L.Ed. 687 (1951). If a limitation fund is inadequate to pay all potential claims, a concursus is necessary to avoid competition among claimants for a greater share of a fixed limitation fund and to provide for a marshalling of assets and a setting of priorities. If other proceedings were not stayed in such circumstances, claimants might obtain judgments which would, in the aggregate, exceed the fund and thus subject the shipowner to liability in excess of the statutory limit. See In re Trinidad Corp., 229 F.2d at 428.
Where the limitation fund is sufficient to pay all potential claims, however, a concursus is unnecessary because the claimants need not compete among themselves for larger portions of a limited fund. This exception to the concursus procedure protects the claimant’s right to a jury trial in the forum of his choice without undermining the Limitation Act’s policy of limiting the shipowner’s liability to the value of the vessel and its freight.12
Second, if only one claim is made, regardless of its size in relation to the value of the limitation fund, the district court must dissolve its stay of other proceedings. E.g., Ex Parte Green, 286 U.S. 437, 52 S.Ct. 602, 76 L.Ed. 1212 (1932); Langnes v. Green, 282 U.S. 531, 51 S.Ct. 243, 75 L.Ed. 520 (1931); Great Lakes Dredge & Dock Co. v. Lynch, 173 F.2d 281 (6th Cir. 1949). In this situation, a concursus is unnecessary because there are no additional claimants competing for portions of the limitation fund. The district court, however, must ultimately decide whether the shipowner has a right to limitation of liability; the claimant may pursue his common law remedies in another forum only if he concedes that the district court has exclusive jurisdiction over the question of whether liability is limited.13 See Helena Marine Service, Inc. *644v. Souix City, 564 F.2d 15,18 (8th Cir. 1977), cert. denied, 435 U.S. 1006, 98 S.Ct. 1875, 56 L.Ed.2d 387 (1978); In re Red Star Barge Line Inc., 160 F.2d 436 (2d Cir.), cert. denied, 331 U.S. 850, 67 S.Ct. 1741, 91 L.Ed. 1859 (1947). This procedure furthers the Limitation Act’s purpose of limiting the shipowner’s liability and the saving to suitors clause’s purpose of preserving the claimant’s right to a jury trial in alternative forums.
S & E contends that this case presents a multiple claims-inadequate fund situation. It posits that several claims are separate from Mr. Myhre’s basic negligence claim: Mrs. Myhre’s claim for loss of consortium, the Chessie System’s claims for indemnity based on the license agreement and the parties’ relative degrees of negligence, the Chessie System’s and Port Authority’s claims for contribution, and the various claims for costs and attorneys’ fees.
The district court held that this case presents a single claim situation. It reasoned that the indemnity and contribution claims are derivative of Mr. Myhre’s claim and, thus, present but another aspect of a single claim. Moreover, the district court concluded that Chessie’s claims for legal expenses and costs were merely “incidental” to the indemnification claims and noted that attorneys’ fees claims may not be subject to limitation in any event. We disagree with the reasoning and conclusions of the district court.
We now consider each claim to determine whether this is a multiple claims-inadequate fund situation. Mrs. Myhre’s claim for loss of consortium does not present a separate claim requiring a concur-sus because she has stipulated that her husband’s claims take priority over hers. Claimants may make such stipulations, reducing their claims and establishing priorities, in order to eliminate the need for a limitations proceeding. See Lake Tankers Corp. v. Henn, 354 U.S. 147, 77 S.Ct. 1269, 1 L.Ed.2d 1246 (1957); Universal Towing Co. v. Barrale, 595 F.2d 414 (8th Cir. 1979); In re Moran Transp. Corp., 185 F.2d 386 (2d Cir. 1950), cert. denied, 340 U.S. 953, 71 S.Ct. 573, 93 L.Ed. 687 (1951).
We need not decide whether the indemnity claims based on the license agreement between S & E and the Chessie System create separate claims rendering this a multiple claims-inadequate fund case. These indemnity claims are based on a personal contract between S & E and Chessie. Liability stemming from a personal contract is not subject to limitation under the Act. See American Car & Foundry Co. v. Brassert, 289 U.S. 261, 264, 53 S.Ct. 618, 619, 77 L.Ed. 1162 (1933); Pendleton v. Benner Line, 246 U.S. 353, 356, 38 S.Ct. 330, 331, 62 L.Ed. 770 (1917); Richardson v. Harmon, 222 U.S. 96, 106, 32 S.Ct. 27, 30, 56 L.Ed. 110 (1911) (the Limitation Act “limit[s] the owner’s risk to his interest in the ship in respect of all claims arising out of the conduct of the master and crew, whether the liability be strictly maritime or from a tort non-maritime, but leaves him liable for his own fault, neglect and contracts”).14 Because only claims subject to limitation should be considered in determining whether multiple claims exist, see In re Trinidad Corp., 229 F.2d 423 (2d Cir. 1955); W. E. Hedger Transp. Corp. v. Gallotta, 145 F.2d 870 (2d Cir. 1944), the indemnity claims *645based on S & E’s personal indemnity contract with the Chessie System do not result in separate claims.
Chessie’s independent claim of indemnity based on the parties’ relative degrees of negligence and claim of contribution among joint tortfeasors do not create a multiple claims-inadequate fund situation.15 The injured party’s claim and the third party’s indemnity claim should be treated as a single claim for purposes of a limitation action. Universal Towing Co. v. Barrale, 595 F.2d 414, 419 (8th Cir. 1979); Helena Marine Service, Inc. v. Souix City, 464 F.2d 15, 19 (8th Cir. 1977), cert. denied, 435 U.S. 1006, 98 S.Ct. 1875, 56 L.Ed.2d 387 (1978); In re Humble Oil & Ref. Co., 210 F.Supp. 638, 639-40 (S.D.Tex.1961), aff’d sub nom., Humble Oil & Ref. Co. v. Reagan, 311 F.2d 576 (5th Cir. 1962); In re Republic of (South) Korea, 175 F.Supp. 732, 735 (D.Ore.1959). The reason is that the indemnity claim is derived from and is dependent upon the primary claim against the shipowner. If the primary claimant proceeds against the shipowner, his recovery would be limited to the fund if the Act applies; if he proceeds against the third party, the latter can seek indemnity for the amount paid in satisfaction of the judgment to the extent of the limitation fund. In any event, the claimants, in effect, may enforce only one damages award against the shipowner. The result is that the indemnity and contribution claims based on negligence theories do not create a multiple claims-inadequate fund situation and do not require a concursus in the district court.16
The Chessie System’s claims for attorneys’ fees and costs, however, present *646multiple claims-inadequate fund situation. Helena Marine Service, Inc. v. Souix City, 564 F.2d 15, 19 (8th Cir. 1977), cert. denied, 435 U.S. 1006, 98 S.Ct. 1875, 56 L.Ed.2d 387 (1978). See Universal Towing Co. v. Barrale, 595 F.2d 414, 419 (8th Cir. 1979). The attorneys’ fees claim is separate from any claims for liability17 and presents the possibility of different18 and inconsistent judgments against S & E in excess of the limitation fund: the Myhres would have a claim for negligence and the Chessie System would have a claim for indemnity, attorneys’ fees, and costs. This result could produce two competing claims greater than the limitation amount and thus require a concursus to marshall assets and set priorities.19 Allowing the Myhres to proceed with their separate state court action, therefore, would be inconsistent with the purposes of the Limitation Act.
Because the Chessie System has made a claim for attorneys’ fees and costs that are subject to limitation, this case presents a multiple claims-inadequate fund situation. We hold that where claims are made both for negligence and for attorneys’ fees and costs, the Limitation Act requires a concur-sus and the district court erred in modifying its injunction to permit the claimants to prosecute their claims in other forums. We reverse the district court’s order and remand this case for further proceedings not inconsistent with this opinion.

. The claims of the Chessie System and the Port Authority were filed jointly because the lease agreement between the two parties required Chessie to indemnify and defend the Port Authority.


. The license agreement between S & E and the Chessie System provides:
Licensee [S & E] hereby covenants and agrees to assume and bear all loss of or damage to any property of the Licensor, [Chessie System], and further covenants and agrees to indemnify, defend, and protect the Licensor against all liability, loss, cost, damage and expense which the Licensor may incur or suffer on account of the damage to or loss or destruction of any other property, and the death of or injury to any person or persons, including employees, patrons, licensees and guests of the Licensor, caused by, arising out of, or in any way connected with the exercise, use and enjoyment of the license, rights and privileges herein granted, including those caused in whole or in part by the negligence of the Licensor, its agents and employees.


. See note 1, supra.


. The aggregate value of claims exceeds the alleged $250,000 value of the Steinbrenner and its freight. Mr. Myhre’s claims total $6.15 million; Mrs. Myhre’s claims are for $1.5 million; the Chessie System and the Port Authority seek indemnity, contribution, costs, and attorneys’ fees.


. Mr. and Mrs. Myhre submitted the following stipulations to the district court:
1. Mr. and Mrs. Myhre concede and agree that the United States District Court for the Northern District of Ohio, Western Division, has the exclusive authority to determine the value of the vessel sought to be limited in these proceedings, or the value of any limitation fund which may be necessary for the satisfaction of claims against the vessel owner and, in addition, has the exclusive authority to determine whether or not the vessel owner has the right to limit its liability to these claimants.
2. Mr. and Mrs. Myhre, and their counsel agree not to raise as issues in the state court the right of the vessel owner to limit its liability or the value of the vessel.
3. Mr. and Mrs. Myhre waive any claim of res judicata relevant to the issue of liability in these proceedings and based upon any judgment in the State Court.


. On October 7, 1980, after the notice of appeal was filed, Mr. and Mrs. Myhre made the following stipulations in the district court:
Claimants, Lawrence and Karoline Myhre do hereby stipulate and consent to the allowance of the claim of The Chesapeake and Ohio Railway Company against S & E Shipping Corp. for its attorneys’ fees, expenses and costs herein, in such amounts that may be fixed by the Court, and in the event it is ultimately determined that such claim is subject to limitation. And, in such event, Claimants, Lawrence and Karoline Myhre further stipulate and consent that such amount, as it may be fixed by the Court, may be deducted and paid out of the funds available in this proceeding before the payment of any judgment that may be recovered by Claimants, Lawrence and Karoline Myhre.
At the same time, the Chessie System submitted the following stipulations in the district court:
1. It concedes and agrees that the United States District Court for the Northern District of Ohio, Western Division, has the exclusive authority to determine the value of the vessel sought to be limited in these proceedings, or the value of any limitation fund which may be necessary for the satisfaction of claims against the vessel owner,' and, in addition, has the exclusive authority to determine whether or not the vessel owner has the right to limit its liability to this Claimant.
2. It agrees not to raise as issues in the State Court the right of the vessel owner to limit its liability or the value of the vessel.
3. It agrees to waive any claim of res judicata relevant to the issue of limitation of liability based upon any judgment in the State Court action.


. The district court must retain exclusive admiralty jurisdiction for a concursus where multiple claims exist in order to provide for mar-shalling of assets and for establishing the priority of claims. Where a single claim situation exists, however, the district court may allow claimants to litigate liability and damages issues in other courts. The scope and policies of this rule are discussed in Part III, infra.


. Appellate Rule 10(e) provides:
Correction or Modification of the Record. If any difference arises as to whether the record truly discloses what occurred in the district court, the difference shall be submitted to and settled by that court and the record made to conform to the truth. If anything material to either party is omitted from the record by error or accident or is misstated therein, the parties by stipulation, or the district court either before or after the record is transmitted to the court of appeals, or the court of appeals, on proper suggestion or of its own initiative, may direct that the omission or misstatement be corrected, and if necessary that a supplemental record be certified and transmitted. All other questions as to the form and content of the record shall be presented to the court of appeals.
Fed.R.App.P. 10(e).


. Rule 10(e) allows modification of the record transmitted to the court of appeals so that it adequately reflects what happened in the district court. See United States ex rel. Mulvaney v. Rush, 487 F.2d 684, 687 n.5 (3rd Cir. 1973). The rule is properly used to ensure that the record before the court of appeals is accurate. See, e.g., Commonwealth of Massachusetts v. United States Veterans Administration, 541 F.2d 119, 123 n.5 (1st Cir. 1976) (striking papers in the appellate record which were not presented in the district court); Cox v. General Elec. Co., 302 F.2d 389 (6th Cir. 1962) (failure of the trial transcript to disclose what actually happened in the district court); Superior Mfg. Co. v. Hessler Mfg. Co., 267 F.2d 302 (10th Cir.), cert. denied, 361 U.S. 876, 80 S.Ct. 139, 4 L.Ed.2d 115 (1959) (resolving a conflict between a party’s recollection of events and the recorder’s trial transcript).


. Although the filing of a notice of appeal generally ends the district court’s jurisdiction and transfers jurisdiction to the court of appeals, this court has held that the district court retains jurisdiction to proceed with matters in aid of the appeal. See Cochran v. Birkel, 651 F.2d 1219 (6th Cir. 1981). This case does not fall within this category and is distinguishable from cases finding continued jurisdiction in the district court. Jago v. United States District Court, 570 F.2d 618, 619-22 (6th Cir. 1978), which permitted the district court to grant bail to a successful habeas petitioner under Fed.R. App.P. 23 event though an appeal by the state was pending, is predicated upon the unique history and procedure of habeas corpus. First Nat’l Bank of Salem, Ohio v. Hirsch, 535 F.2d 343 (6th Cir. 1976), indicates that, absent a remand by the appellate court, a district court may not decide a Fed.R.Civ.P. 60(b) motion to *642vacate judgment after notice of appeal has been filed. Implicit in that ruling is the principle that the district court has no jurisdiction to make a Rule 60(b) decision unless this court remands the case. Cochran v. Birkel, supra, holds that a district court has jurisdiction to proceed with a case after the filing of notice of appeal from a “clearly” nonappealable order. The policy for such an exception is to prevent litigants from making such appeals as a dilatory tactic. This action is based upon an appeal-able order under 28 U.S.C. Sec. 1292(a)(1), see In re Mucho K., Inc., 578 F.2d 1156 (5th Cir. 1978); Pershing Auto Rentals, Inc. v. Gaffney, 279 F.2d 546, 548 n.3 (5th Cir. 1960); Great Lakes Dredge & Dock Co. v. Lynch, 173 F.2d 281 (6th Cir. 1949), and reflects no intention to disrupt or delay the judicial process.


. The purpose of the Limitation of Shipowners’ Liability Act, 46 U.S.C. Secs. 181 et seq., is to protect maritime commerce and encourage the development of an American merchant fleet. See, e.g., Maryland Cas. Co. v. Cushing, 347 U.S. 409, 414, 74 S.Ct. 608, 610, 98 L.Ed. 806 (1954); American Car & Foundry Co. v. Brassert, 289 U.S. 261, 263, 53 S.Ct. 618, 77 L.Ed. 1162 (1933); Great Lakes Dredge & Dock Co. v. Lynch, 173 F.2d 281 (6th Cir. 1949).


. The Supreme Court reasons that to require claimants to proceed in admiralty where the limitation fund is adequate to pay all potential claims
would transform the Act from a protective instrument to an offensive weapon by which the shipowner could deprive suitors of their common-law rights, even where the limitation fund is known to be more than adequate to satisfy all demands upon it. The shipowner’s right to limit is not so boundless. The Act is not one of immunity from liability but of limitation of it and we read no other privilege for the shipowner into its language over and above that granting him limited liability.
Lake Tankers Corp. v. Henn, 354 U.S. 147, 152-53, 77 S.Ct. 1269, 1272, 1 L.Ed.2d 1246 (1957).


. The claimant must file his claim in district court, concede that the limitation fund is equal to the value of the vessel and freight, waive any res judicata arguments based on the state court’s judgment, and concede that the district court has jurisdiction to decide limitation of liability issues. See, e.g., Universal Towing Co. v. Barrale, 595 F.2d 414 (8th Cir. 1979); Great Lakes Dredge & Dock Co. v. Lynch, 173 F.2d 281 (6th Cir. 1949); In re Red Star Barge Line, Inc., 160 F.2d 436 (2nd Cir.), cert. denied, 331 U.S. 850, 67 S.Ct. 1741, 91 L.Ed. 1859 (1947).
The hypothetical risk that the district court may be deprived of power to decide limitation issues, discussed in the concurring opinion, cannot occur. The Myhres in this case have made the necessary stipulations. See note 5 and accompanying text, supra. Chessie, however, has not filed these stipulations; thus, the district court properly modified its injunction to allow only the Myhres to pursue their claims in state court. The purpose of these stipula*644tions is to preserve the district court’s jurisdiction regarding S & E’s right to limited liability; this issue is independent of the question of whether multiple claims exist. These stipulations must be filed even where only a single claimant is before the district court. Great Lakes Dredge & Dock Co. v. Lynch, supra. The concurring opinion assumes that Chessie may proceed with its claims in state court without making the necessary stipulations; this assumption fails to recognize, however, that the injunction against Chessie was not modified because it had not filed the stipulations.


. The Act limits the liability for losses caused “without the privity or knowledge of such owner.” 46 U.S.C. Sec. 183(a). The Court established the personal contract exception because the Act is only intended to limit the shipowner’s liability for matters beyond his control. A personal contract is obviously within the control of the shipowner. See Pendleton v. Benner Line, 246 U.S. 353, 356-57, 38 S.Ct. 330, 331, 62 L.Ed. 770 (1917).


. Claims for indemnity and contribution based on the tortious conduct of the master, officers, or seamen are not personal to the shipowner and thus are subject to limitation. 46 U.S.C. Sec. 183(a). See Signal Oil & Gas Co. v. Barge W. 701, 468 F.Supp. 802, 814 (E.D.La.1979), modified, 654 F.2d 1164 (5th Cir. 1981). Such claims may not, therefore, be excluded from the determination of whether multiple claims exist.


. In dicta, relied on by the concurring opinion but not addressed by other courts which have considered the indemnification issue under the Limitations Act, the Second Circuit reasoned that a claim for indemnification creates a multiple claims situation:
Did Gallotta [the primary claimant], by joining the Manhattan Company [a third party] in his action — we may ignore the Commodity Credit Company — forfeit that privilege? His position is that the cross-claim [for indemnity] of the Manhattan Company is the same as his claim against that company, and that therefore there was only one claim as before. As to that we cannot agree. It is true that if Gallotta recovered against both companies but collected from the Manhattan Company, any recovery by that company against the Hedger Company upon its cross-claim up to the value of the barge, might be regarded as a recovery by a subrogatee, substituted for the creditor. But, if Gallotta recovered from the Manhattan Company more than the value of the barge, the excess could obviously not be so regarded; nor could the Manhattan Company’s recovery of the expenses involved in defending the action. We cannot therefore dispose of the case upon the assumption that only one claim is involved and that the controversy in the state court can be resolved into no more than whether the Hedger Company or the Manhattan Company shall pay Gallotta the value of the barge. Notwithstanding this, we think that, though the Manhattan Company’s claim is a second and independent one, and will, or may, require some added determination, it is not of a kind to be brought into a concourse with Gallotta’s claim, and to be tried in the limitation proceeding.
W. E. Hedger Transp. Corp. v. Gallotta, 145 F.2d 870, 872 (2nd Cir. 1944) (L. Hand, X). The Second Circuit held that the indemnity claim was predicated on an implied warranty of seaworthiness and the shipowner’s liability for such a claim could not be limited; therefore, only one claim subject to limitation was before the district court and a concursus was unnecessary. Id. We find the language in Hedger to be unpersuasive and decline to follow its reasoning. A third party claiming indemnity can only recover what the primary claimant is entitled to recover; in effect, there is only one enforceable damages award against the shipowner. See Universal Towing Co. v. Barraie, 595 F.2d 414, 419 (8th Cir. 1979).
The concurring opinion defines the concept of a derivative claim too narrowly. See pp. 647-648, infra. Under its analysis, derivative claims are only those stemming from a subro-gation theory or a consensual relationship such as the licensing agreement between S & E and Chessie. We are convinced, however, that derivative claims include those based on tort principles of indemnity and contribution, as well as those based on consensual relationships. See Universal Towing Co. v. Barraie, supra, at 419.


. In re Republic of (South) Korea, 175 F.Supp. 732 (D.Ore.1959), indicates that attorneys’ fees and costs do not present separate claims. The court reasoned that “these ‘costs and expenses’ are not independent claims, but are merely incidental to the [primary plaintiff’s] claim made enforceable through an indemnitee.” Id. at 735. Attorneys’ fees, however, can be substantial and are not “incidental” in the sense of being dependent upon and determined by the amount of the negligence judgment. Furthermore, the court in that action failed to consider the risk of inconsistent judgments in excess of the limitation fund where parties claim attorneys’ fees and costs.


. The attorneys’ fees and costs claims based on the license agreement between S&E and the Chessie System stem from a personal contract and, therefore, are not subject to limitation. See American Car & Foundry Co. v. Brassert, 289 U.S. 261, 53 S.Ct. 618, 77 L.Ed. 1162 (1933); Richardson v. Harmon, 222 U.S. 96, 32 S.Ct. 27, 56 L.Ed. 110 (1911). The Ches-sie System, however, makes a claim for attorneys’ fees and costs based on the parties’ relative degree of negligence; such a claim is not necessarily predicated on the shipowner’s personal conduct and thus may form a separate claim. See note 14, supra. The district court reasoned that because a shipowner is liable for court costs, even though such costs create an aggregate liability in excess of the limitation fund, see The Wanata, 95 U.S. 600, 34 L.Ed. 461 (1877); In re Starin, 124 F. 101 (E.D.N.Y. 1903), the Chessie System’s claims for attorneys’ fees and costs are not subject to limitation and should not be considered in determining whether multiple claims exist. Liability for court costs, however, does not imply that a claim for attorneys’ fees is not subject to limitation. First, court costs in limitation cases may be awarded because of a party’s neglect or contumacy in paying the amount of the stipulation and value. See The Wanata, supra, 95 U.S. at 612-15, 18, 34 L.Ed. 461. The Chessie System’s claim of attorneys’ fees, however, is based on a tort theory. Second, court costs could not be considered a separate claim, subject to the limitation fund; otherwise, any single negligence claim brought in a limitation action would carry the attendant risk of separate liability for court costs and, thus, eliminate the claimant’s right to prosecute a single claim action in state court. Potential liability for attorneys’ fees, however, does not have this characteristic.


. Of course, we intimate no view on the propriety of awarding attorneys’ fees and costs in this litigation.